Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 02/21/2022 are accepted. Claims 1, 12, 23, 29, 32, 44, 46-48, 57, 61, 84, 86, 91-92, 94, 101, and 106 have been amended; and claims 2-4, 6, 8-10, 13-15, 17-20, 24-26, 28, and 30-31 were previously cancelled.
Election/Restrictions
2)	Applicant's election with traverse of Species I (Fig. 1A) in the reply filed on 02/21/2022 is acknowledged.  The traversal is on the ground(s) that a separately listed species (Species VI relating to Figs. 17A-B) accompany Fig. 1A.  This is found persuasive, and Examiner will interpret the elected Species I to include Figs. 1A and 17A-B.
	Applicant's election with traverse of Subspecies A1 (Figs. 4A-B), Subspecies B1 (Figs. 5A-B), Subspecies C1 (Figs. 11A-B), and Subspecies D1 (Figs. 25-29) in the reply filed on 02/21/2022 are acknowledged.  The traversal is on the ground(s) that subspecies must be claimed in order to be properly restricted. This is not found persuasive because the relied upon passage of MPEP 808.02(C) is one of three reasonings for potentially establishing burden. A separate field of search is also included within MPEP 808.02(B), which does not require the subject matter to be covered by the claims. 
The requirement is still deemed proper and is therefore made FINAL.
EXAMINER’S AMENDMENT
3)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Mandro (Reg. No. 77506) on 04/26/2022 and 04/28/2022.
The application has been amended as follows: 
Claim 1, line 6, “a portion the sharp” is amended to “a portion of the sharp”
Claim 1, line 16, “its resting” is amended to “a resting”
Claim 1, line 19, “set base.” is amended to “set base, the relative displacement of the casing relative to the body being inhibited by a releasable engagement of the casing and the body, which is overcome once a threshold force is applied to pull the casing away from the infusion set base.”
Claim 12, line 13, “the user” is amended to “a user”
Claim 12, line 13, “by the elasticity” is amended to “by elasticity”
Claim 12, line 15, “actuation and” is amended to “actuation, and”
Claim 12, line 15, “actuation the” is amended to “actuation, the”
Claim 21, lines 3-4, “a transcutaneous access assembly” is amended to “an assembly”
Claim 22, lines 1-2, “a transcutaneous access assembly” is amended to “an assembly”
Claim 22, line 3, “the transcutaneous access assembly” is amended to “the assembly”
Claim 22, lines 4-5 “the transcutaneous access assembly” is amended to “the assembly”
Claims 23, 27, and 29 are cancelled
Claim 32, line 1, “a delivery device” is amended to “a device”
Claim 32, line 5, “a delivery device base” is amended to “a device base”
Claim 32, line 13, “increases.” is amended to “increases and wherein a resilient member is configured to abut a portion of the casing to inhibit displacement of the casing relative to the first unit until a force threshold is exceeded.”
Claims 33 and 35 are cancelled
Claim 34, line 1, “claim 33, wherein the resilient member is aligned with a deflector on the casing.” is amended to “claim 32, wherein the portion of the casing is a deflector and the resilient member is aligned with the deflector.”
Claim 36, line 1, “claim 35” is amended to “claim 32”
Claim 36, line 2, “are a” is amended to “are at”
Claim 37, line 1, “claim 35” is amended to “claim 32”
Claim 38, line 1, “claim 35” is amended to “claim 32”
Claim 39, line 1, “claim 35” is amended to “claim 32”
Claim 40, line 2, “are a” is amended to “are at”
Claim 40, lines 3, “the delivery device base” is amended to “the device base”
Claim 41, line 1, “the delivery device base” is amended to “the device base”
Claim 44, line 4, “the delivery device base to” is amended to “the device base to”
Claim 44, line 4, “the delivery device base being” is amended to “the device base being”
Claim 46, line 4, “a delivery device base” is amended to “a device base”
Claim 46, line 9, “units.” is amended to “units and wherein the second unit further comprises a member configured to abut a portion of the first unit and inhibit relative motion of the first unit and second unit until a threshold force is applied to deflect the member.”
Claim 47 is cancelled
Claim 48, line 1, “claim 47” is amended to “claim 46”
Claim 49, “by the elasticity” is amended to “by elasticity”
Claim 50, line 3, “the delivery device base” is amended to “the device base”
Claim 51, line 4, “a transcutaneous access device base” is amended to “a patient care assembly base”
Claim 51, line 9, “skin while” is amended to “skin of a patient”
Claim 51, line 10, “a patient” is amended to “the patient”
Claim 51, line 11, “from second” is amended to “from the second”
Claim 51, line 11, “a threshold.” is amended to “a threshold and the second unit further comprises a member in a temporary interfering relationship with a portion of the casing which inhibits relative displacement of the casing and second unit until a force threshold is exceeded.”
Claim 52, lines 1-2, “the second unit further comprises a resilient member aligned with a deflector on the casing.” is amended to “the member is resiliently deflectable and the portion of the casing is a deflector.”
Claim 53 is cancelled
Claim 54, line 1, “claim 53” is amended to “claim 51” 
Claim 54, line 2, “skin of” is amended to “the skin of”
Claim 55, line 1, “claim 53” is amended to “claim 51” 
Claim 55, line 2, “skin of” is amended to “the skin of”
Claim 56, line 1, “claim 53” is amended to “claim 51” 
Claim 56, line 2, “skin of” is amended to “the skin of”
Claim 57, line 2, “a drive spring” is amended to “the drive spring”
Claim 57, line 3, “the base” is amended to “the patient care assembly base”
Claim 61, line 4, “the base to the body, the base being” is amended to “the patient care assembly base to the body, the patient care assembly base being”
Claim 63, “a transcutaneous access device” is amended to “a patient care assembly”
Claim 63, line 11, “position.” is amended to “position and wherein the second unit further comprises a resilient member configured to abut a portion of the casing to inhibit relative displacement of the casing and the second unit until a force threshold is exceeded.”
Claim 64 is cancelled
Claim 65, line 1, “claim 64” is amended to “claim 63”
Claim 66, line 2, “transcutaneous device” is amended to “patient care assembly”
Claim 67, line 2, “including triggering” is amended to “including a triggering”
Claim 67, line 10, “triggering position.” is amended to “triggering position and wherein the second portion further comprises a member configured to abut a portion of the first portion to inhibit relative motion of the first portion and second portion until a force threshold is exceeded.”
Claim 68 is cancelled
Claim 69, line 1, “claim 68” is amended to “claim 67”
Claim 72, line 10, “away the” is amended to “away from the”
Claim 79, line 3, “an interference” is amended to “a temporary interference”
Claim 79, line 6, “a transcutaneous access device” is amended to “a patient care assembly”
Claim 79, line 10, “displacement threshold.” is amended to “displacement threshold and wherein the threshold force is selected to ensure that the patch of skin is lifted from underlying anatomy when the adhesive is in an adhering relationship with the patch of skin and the first unit is displaced in a direction away from the patch of skin.”
Claim 80 is cancelled
Claim 82, lines 1-2, “the transcutaneous access device” is amended to “the patient care assembly”
Claim 86, line 6, “a delivery device” is amended to “a patient care assembly”
Claim 89, line 1, “the delivery device” is amended to “the patient care assembly”
Claim 93, line 9, “a transcutaneous access device” is amended to “a patient care assembly”
Allowable Subject Matter
4)	Claims 1, 5, 7, 11-12, 16, 21-22, 32, 34, 36-46, 48-52, 54-63, 65-67, 69-79, and 81-106 allowed.
REASONS FOR ALLOWANCE
5)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the closest prior art of record is WO2012134588 to Sonderegger et al. (hereinafter Sonderegger). While Sonderegger teaches an inserted assembly (as shown in Fig. 1) comprising:
	a casing (Fig. 1; 12);
	a body (Fig. 11; 54) including a cavity disposed within the casing;
	a sharp holder (Fig. 1; 38) affixed to an insertion sharp (Fig. 1; 40), the sharp holder at least partially disposed within the cavity;
	a bias member (Fig. 1; 24) within the cavity and positioned between at least a portion of the sharp holder and a wall of the cavity;
	a trigger (Fig. 1; 26) having a first state in which the bias member is maintained in an energy storing state (as shown in Fig. 1) and a second state in which the bias member is release from the energy storing state (as shown in Fig. 3), the bias member configured to propel the sharp holder to displace the insertion sharp out of the casing when released from the energy storing state (as shown in Fig. 3);
	an infusion set base (Fig. 1; 14) in relating engagement with the body and having an adhesive (Fig. 1; 15) disposed on a bottom face thereof, whereby the infusion set base is brought into an adhering relationship with skin when the adhesive contacts skin [Paragraph 0042];
	a projection (Fig. 1; 16) extending from the casing; and
	wherein the adhesive is configured to tug the skin away from a resting position and the casing is configured to displace relative to the body (Examiner interprets Sonderegger to meet this qualification, as if the casing were to be pulled away from the skin, the adhesive would pull the skin to a certain extent); 
	Sonderegger fails to teach wherein the casing is configured to displace relative to the body at least until the trigger is actuated from the first state to the second state by displacement of the projection when the casing is displaced away from the infusion set base, the relative displacement of the casing relative to the body being inhibited by a releasable engagement of the casing and the body, which is overcome once a threshold force is applied to pull the casing away from the infusion set base. 
	WO2015095342 to Hagy et al. (hereinafter Hagy) teaches a device wherein adhesive is configured to tug skin away from a resting position (as shown in Fig. 8) [Paragraphs 0068-69] to allow for the insertion of a sharp (Fig. 8; 30). However, the combination of Sonderegger in view of Hagy would still fail to teach wherein the casing is configured to displace relative to the body at least until the trigger is actuated from the first state to the second state by displacement of the projection when the casing is displaced away from the infusion set base, the relative displacement of the casing relative to the body being inhibited by a releasable engagement of the casing and the body, which is overcome once a threshold force is applied to pull the casing away from the infusion set base.
The structure of the casing displacing relative to the body until the trigger is actuated imparts a novel and non-obvious function of the claimed invention; namely, allowing the device to remain on the skin until the time when delivery is desired - as noted by Applicant in Paragraph [0008] of the Specification, as originally filed.
	Claim 12 is allowable for the feature “wherein the first and second unit are configured to move together and tug skin away from a user when the adhesive is stuck to skin until a force exerted by elasticity of the skin overcomes the resiliency of the arm by pressing the arm into the deflector in a first stage of actuation, and in a second stage of actuation, the first unit is configured to displace into the trigger”, for similar reasons to claim 1.
	Claim 32 is allowable for the feature “wherein a resilient member is configured to abut a portion of the casing to inhibit displacement of the casing relative to the first unit until a force threshold is exceeded, for similar reasons to claim 1.
Claim 46 is allowable for the feature “wherein the second unit further comprises a member configured to abut a portion of the first unit and inhibit relative motion of the first unit and second unit under a threshold force is applied to deflect the member”, for similar reasons to claim 1.
Claim 51 is allowable for the feature “wherein the second unit further comprises a member in an interfering relationship with a portion of the casing which inhibits relative displacement of the casing and the second unit under a force threshold is exceeded”, for similar reasons to claim 1. 
Claim 63 is allowable for the feature “wherein the second unit further comprises a resilient member configured to abut a portion of the casing to inhibit relative displacement of the casing the second unit until a force threshold is exceeded”, for similar reasons to claim 1.
Claim 67 is allowable for the feature “wherein the second portion further comprises a member configured to abut a portion of the first portion to inhibit relative motion of the first portion and second portion until a force threshold is exceeded”, for similar reasons to claim 1.
Claim 72 is allowable for the feature “wherein the first portion is configured to displace with respect to the second portion from an initial position to a triggering position once a threshold force in a direction away from the infusion set base is applied to the first portion”, for similar reasons to claim 1. 
Claim 79 is allowable for the feature “wherein the threshold force is selected to ensure that the patch of skin is lifted from underlying anatomy when the adhesive is in an adhering relationship with the patch of skin and the first unit is displaced in a direction away from the patch of skin”, for similar reasons to claim 1.
Claim 86 is allowable for the feature “an adhesive configured to lift a patch of skin from underlying anatomy when the adhesive is in an adhering relationship with the patch of skin and the inserter is displaced away from the patient”, for similar reasons to claim 1.
Claim 93 is allowable for the feature “withdrawal of the first unit away from the patch of skin when the adhesive is adhered to the patch of skin generating the threshold generating force and lifting the patch of skin from the underlying anatomy”, for similar reasons to claim 1.
Claim 94 is allowable for the feature “the trigger configured to remain in the untriggered state at least until a force pulling the adhesive in a direction toward the infusion site reached a threshold”, for similar reasons to claim 1.
Claim 103 is allowable for the feature “a trigger configured to remain in an untriggered state at least until a force pulling on the adhesive in a direction toward the transcutaneous destination reaches a threshold”, for similar reasons to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783